WiNslow, 0. J.
Giving that weight to the orders of the Railroad Commission to which they are entitled (Minneapolis, St. P. & S. S. M. R. Co. v. Railroad Comm. 136 Wis. 146, 116 N. W. 905), the circuit court was plainly right in dismissing the complaint. It is argued (1) that by sec. 1801, Stats, (requiring that certain passenger trains stop at all villages of 200 inhabitants), the legislature has taken the subject of the stopping of passenger trains away from the jurisdiction of the Commission, and (2) that the order is so unreasonable that this court should condemn it.
Neither claim can be sustained. Sec. 1801 does not attempt to interfere with the powers of the Commission except in the cases which it specially covers, and this is not one of them. Upon the question of unreasonableness the case seems to be practically settled by the case of Minneapolis, St. P. & S. S. M. R. Co. v. Railroad Comm., supra, where a similar order was sustained under circumstances rendering its reasonableness considerably more open to question than those existing here.
By the Court. — Judgment affirmed.